jurisdiction. To date, appellant's counsel has failed to respond to the order
                 to show cause. Therefore, we
                             ORDER this appeal DISMISSED.


                                                                     xat-,           C.J.
                                                     Hardesty


                                                                                     J.




                                                     Pickering


                 cc:   Hon. Michael P. Gibbons, District Judge
                       Derrick M. Lopez
                       Attorney General/Carson City
                       Douglas County District Attorney/Minden
                       Douglas County Clerk
                       Daniel James Duckworth




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e